UNITED STATES DlSTRlCT COURT
l\/llDDLE DlSTR|CT OF FLORIDA
TAMPA DlVlSlON '
UN|TED STATES OF AIVIERlC/-\,
V. CASE NO. 8:17-CR-35-T~17MAP

ANGEL LUIS PIZARRO.

 

ORDER
This cause is before the Court on:
Dkt. 55 Construed l\/lotion Requesting Sentencing Transcripts

Defendant Angel Luis Pizarro, p_rc_) se, seeks a paper copy of Defendant’s
sentencing transcript in connection With Defendant’s request for relief under 28
U.S.C. Sec. 2255.

Defendant Pizarro entered a plea of guilty to Count One of the lndictment,
Without a plea agreement (Dkt. 19). Defendant Pizarro Was sentenced on August 18,
2017_ (Dkts. 32, 35). A Notice of Appeal Was filed, and counsel has appeared on

'loehalf of Defendant Pizarro. (Dkts. 40, 42). '

At the present time, Defendant Pizarro has not filed a Sec. 2255 l\/lotion.
Any request for a free transcript pursuant to 28 U.S.C. Sec. 753(f) is premature
prior to the filing cfa section 2255 complaint See United States v. l\/lacCollom,
426 U.S. 317 (1976).

Defendant Pizarro’s appeal remains pending, and counsel Was appointed
for Defendant Pizarro as to the appeal. Defendant Pizarro could direct his

request to Defendant’s counsel.

case No. 8;17-cR-35-T-17i\/1AP

After consideration, the Court denies Defendant Pizarro’s Construed

l\/|otion Requesting Sentencing Transcripts Without prejudice. Accordingly, it is

ORDERED that p_rg s_e Defendant Angel Luis Pizarro’s Construed l\Aotion
Requesting Sentencing Transcripts (Dkt. 55) is denied without prejudice

DONE and ORDERED in Chambers in Tampa, F|orida on this <_:'dzytof
November, 2018.

 

 

Copies to:

All parties and counsel of record

m § Defendant:

Angel Luis Pizarro

Reg. No. 53290-054

USP VlCTORVlLLE

U.S. PEN|TENT|ARY
P.O. BOX 3900
ADELANTO, CA 92301

